Citation Nr: 1111515	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-12 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder ("PTSD") for the period July 27, 2004 to October 2, 2005.

2.  Entitlement to an evaluation in excess of 30 percent for PTSD for the period October 3, 2005 to May 7, 2009.

3.  Entitlement to an evaluation in excess of 50 percent for PTSD for the period May 8, 2009 forward.

4.  Entitlement to a total disability evaluation based on individual unemployability ("TDIU").  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979, and from December 1980 to December 1997.

These matters come to the Board of Veterans' Appeals ("Board") on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in San Diego, California, which granted the Veteran's claim of entitlement to service connection for PTSD, assigning a 10 percent initial evaluation, effective July 27, 2004.  Following a timely notice of disagreement, in a May 2006 rating decision, the RO increased the Veteran's disability evaluation for PTSD to 30 percent, effective October 3, 2005.  In a June 2010 Supplemental Statement of the Case ("SSOC"), the RO increased the disability evaluation to 50 percent for the period May 8, 2009 forward.  The Veteran's claim folder has since been transferred to the Chicago, Illinois RO.  Despite the assignment of an increased disability evaluation for this disorder, the issue remains in appellate status because the Veteran has continued to express disagreement with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal").

In January 2011, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder.  
The Veteran has recently submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of this evidence by the Agency of Original Jurisdiction in accordance with 38 C.F.R. § 20.1304 (2010).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  For the period July 27, 2004 to October 2, 2005, the Veteran's PTSD was manifested by depressed mood, anxiety, anger and irritability, nightmares, insomnia and episodic panic attacks. 

2.  For the period October 3, 2005 to May 8, 2009, the Veteran's PTSD was manifested by depressed mood, anxiety, anger and irritability, mild sleep disturbances, occasional nightmares, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

3.  For the period May 9, 2009 forward, the Veteran's PTSD has been manifested by depressed mood, anxiety, anger and irritability, chronic sleep impairment with insomnia and nightmares, disturbances of motivation and mood,  suspiciousness and avoidance of people, decreased ability to concentrate, suicidal ideation, flashbacks, panic attacks more than once a week, intrusive daytime thoughts, impaired impulse control, difficulty in adapting to stressful circumstances (including a work setting), an inability to function appropriately and effectively, and an inability to establish and maintain effective relationships.





CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the evidence of record establishes that, for the period July 27, 2004 to October 2, 2005, the criteria for an initial evaluation of 30 percent, and no more, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  For the period October 3, 2005 to May 8, 2009, the criteria for an evaluation in excess of 30 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2010).

3.  Resolving all doubt in favor of the Veteran, the evidence of record establishes that, for the period May 9, 2009 forward, the criteria for an evaluation of 70 percent, and no more, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")
With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).  Thus, any error related to this element is harmless.

The requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, service connection for PTSD has already been established, and the current appeal arose from a claim for an increased rating.  In June 2004 and April 2005, prior to the initial adjudication of the claim, the RO sent the Veteran VCAA letters, which informed him that he should provide evidence showing that the symptoms from his service-connected disability had increased in severity.  These letters provided notice of the types of evidence, both lay and medical, that could be submitted in support of a claim for an increased rating, and advised the Veteran of what VA would do to assist him in obtaining such evidence.  A subsequent letter, dated March 2006, informed the Veteran how VA assigns the effective date and disability rating elements of a claim.  See Dingess/Hartman, supra. 

      b.) Duty to Assist

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a).  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(b), (c), (d).

The Board concludes that the duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records, as well as VA/QTC PTSD evaluation reports dated July 2005, April 2006, August 2009 and May 2010.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.

In this case, the PTSD examination reports show that the examiners reviewed the Veteran's pertinent reports of record, including his treatment records, performed comprehensive psychiatric evaluations, elicited from the Veteran his history of PTSD symptoms, and provided clinical findings detailing the examination results.  For these reasons, the Board concludes that the examination reports are adequate upon which to base a decision in this case.  

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim. 

II.  Analysis.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102. The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate Diagnostic Codes ("DCs") identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran's service-connected PTSD is evaluated under DC 9411.  The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2010).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) ("DSM-IV").

The criteria for a 10 percent rating are:

Occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The Board must consider the Global Assessment of Functioning ("GAF") scores that have been reported.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV, p.32).

GAF scores from 61 to 70 represent some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful personal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Additionally, scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV, for rating purposes).

The Veteran contends that the symptoms of his PTSD are greater than the current staged disability evaluations contemplate.  

A.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder ("PTSD") for the period July 27, 2004 to October 2, 2005.

Review of the claims folder reveals psychiatric outpatient treatment records from the San Diego VA Medical Center ("VAMC").  During a June 2004 evaluation, the Veteran complained of depressed mood and sadness that had not been responding to 20 mg./day of Prozac.  He also discussed his in-service stressors, including having witnessed friends killed in a helicopter crash during a training exercise, a friend that was held hostage in Iran, and bombing incidences in Lebanon.  Among his diagnoses were major depressive disorder and PTSD.  However, the clinical nurse specialist noted that the actual diagnoses would be determined during a September 2004 psychiatric evaluation.

During the September 2004 assessment, the Veteran reported that he was still experiencing nightmares about a 1994 episode where his Marine unit had been assigned to fire-fighting in the Pacific-Northwest.  The examining VA psychiatrist noted that he was now on 60 mg./day of Prozac, but requested an increase to 80 mg./day.  He reported that, although he was sleeping six hours per night since having been placed on prescription sleep medication, he rated his mood at 3 out of 10, said he had a decreased appetite and weight-loss, and decreased interests.  The examiner noted he was neatly-dressed with a sad affect and dysphoric mood.  He displayed a coherent thought process, and was alert and oriented times three, and denied hallucinations, delusions, paranoia, and suicidal or homicidal ideations.  He was diagnosed with major depressive disorder and the clinician determined that he met the diagnostic criteria for PTSD.  

In November 2004, the Veteran was referred to the VA PTSD Clinical Team ("PCT") outpatient treatment program.  He complained of nightmares regarding fires, insomnia, intrusive thoughts triggered by the news, stories of fire or terrorism, and smoke, isolation, difficulty concentrating, exaggerated startle reaction, hypervigilance, depression and past history of suicidal or homicidal ideations ideation.  The examiner noted that he was clean and well-groomed, fully-oriented, displayed good memory and recall, as well as normal speech rate and rhythm and a coherent thought process.  He was again diagnosed with major depressive disorder and PTSD.  His GAF score was 50, reflective of serious symptoms.  

In July 2005, pursuant to his claim of entitlement to service connection, the Veteran was afforded a VA PTSD evaluation.  At that time, the Veteran reported that he had been experiencing PTSD symptoms, including anxiety and depression, since engaging in summer 1994 fire-fighting, associated with significant trauma, including fear of being injured or killed.  Additional symptoms included anger and irritability, isolation, nightmares, insomnia and episodic panic attacks.  During the examination, he was found to be neatly-dressed and groomed with above-average intelligence and fairly well-organized thoughts, without evidence of psychotic content of process.  The diagnosis was PTSD, and the Veteran's assigned GAF score was 56, reflective of moderate symptoms.  

Subsequent PCT treatment reports for the period July 28, 2005 through October 2, 2005 reflect no substantial change in the Veteran's PTSD symptomatology.  In July 2005, he reported that he had secured new employment (as a security guard with a San Diego VA and noted in August that he was happy with his position.  

Based on a review of the evidence, the Board finds that, for the period July 27, 2004 through October 2, 2005, the symptoms of the Veteran's PTSD more closely approximated the criteria of a 30 percent disability evaluation, and no more.  As noted above, during this period, his PTSD was manifested by depressed mood, anxiety, anger and irritability, nightmares, insomnia and episodic panic attacks.  Moreover, although the Veteran's GAF scores during the period increased from 50 to 56, the Board observes that, while an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, it is not determinative of the percentage rating to be assigned, as the rating depends on evaluation of all the evidence.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  In this case, the Veteran's GAF score of 56, indicative of moderate symptomatology, was reflective of the moderate PTSD symptoms he was experiencing during this period, as reflected by the VAMC outpatient treatment and examination reports.  

However, the Board further finds that the criteria for a higher disability rating were not met at any time during this portion of the period on appeal.  In this regard, the Board observes that the treatment records fail to demonstrate the required amount, severity and persistence of symptoms needed to warrant an evaluation in excess of 30 percent pursuant to the rating criteria of DC 9411.  

Accordingly, the Board concludes that, for the period July 27, 2004 through October 2, 2005, the symptoms from the Veteran's PTSD were most consistent with the 30 percent rating being assigned by this decision.  

B.  Entitlement to an evaluation in excess of 30 percent for PTSD for the period October 3, 2005 to May 7, 2009.

On October 3, 2005, the RO received a letter from the Veteran, who stated that the symptoms from his PTSD had increased in severity.  Specifically, he said that he was about to be laid off from his VA job due to a reduction in work, as well as his lack of seniority.  He reported that he was depressed about his current physical and mental health, had severe anxiety, continuing issues with anger, self-isolation, and said that he had to work hard to "maintain a frame of mind that is appropriate for work and home."  Id.  He also referred to lashing out verbally at a VA police officer when the officer told him to clear a traffic jam in the parking lot of the facility, and having a conversation the following day with a supervisor, who told him that he need to regain control of his emotions.  In addition, a VA PCT clinic outpatient treatment note, dated October 3, 2005, shows that the Veteran also "blew up" at another veteran who complained about the lack of parking at the VAMC; the clinician observed that the Veteran appeared to be taking insults about VA as personal insults about him.  

In November 2005, the Veteran began participating in outpatient PCT Group therapy, along with continued one-on-one counseling.  In a December 2005 session, his therapist noted that he continued to be preoccupied by news of forest fires.  In February 2006, his therapist noted that he became nauseous whenever hearing news about forest fires.  It was also noted that he still got angry in traffic (previous records discussed his problems with road rage) and while waiting in lines.   

In April 2006, the Veteran was afforded a second VA PTSD evaluation.  The examiner noted that he reported continuing nightmares 2-3 times per week related to fires, chronic sleep problems, eased by medication, nightly night sweats, anger and irritability, especially while waiting in grocery store or post office lines, and agitation and nausea if he sees or smells smoke from an actual fire.  The Veteran said that he had since gotten a new security guard job, but still experienced significant interactional problems with co-workers, and noted that he enjoyed the fact that he was able to walk around by himself and interact in a minimal fashion.  He reported that he had had several run-ins on the job over the past couple of years, usually yelling angrily at a customer, client or patient who parked in the wrong area or did something else he felt they should not have done.  It was noted that the Veteran lived alone and, although he had family living in Illinois, he only visited them on Thanksgiving; otherwise, he said he participated in no social activities.  During the examination itself, the clinician found him to be clean and neatly-groomed with well-organized thoughts and no evidence of psychotic content or process.  It was noted that he did not appear to be significantly anxious by observation, but did appear mildly depressed.  The diagnosis remained PTSD; the assigned GAF score was 56.  The examiner also noted that, despite his PTSD, the Veteran was able to maintain gainful employment, but that his lack of energy, anxiety and high levels of irritability would limit the variety of jobs he could perform; he indicated that the Veteran would do best in a job that was not too complex and did not require interaction with the public.

Review of the claims folder indicates a lack of VAMC treatment records between May 2006 and February 2007.  In a March 2007 PTC individual psychotherapy outpatient record, the Veteran reported that he was now working two jobs as a security guard, despite his many service-connected physical disabilities, which he said especially caused him a great deal of difficulty and pain.  He said that his mood was terrible, but specifically denied experiencing anger, road rage and impatience.  He did, however, admit to experiencing anxiety seven days per week.  He also said that he was getting eight hours of sleep per night with prescription sleep aids, but continued to have nightmares (down to once per week) about fires, daytime flashbacks and exaggerated startle response.  He added that his energy level and motivation were poor and that he continued to have to push himself to do things.  During the session, the clinician noted him to be neatly dressed in his security guard uniform, adequately-groomed, cooperative and pleasant.  However, he also displayed dysthymic disorder with congruent, restricted affect.  He denied suicidal ideation.  His assigned GAF score was 53, reflective of moderate symptoms.  

In October 2007, during an individual PCT session, the Veteran reported that his greatest complaint related to increased irritability, especially when in crowned areas, due to his limited patience with others.  He also said that he continued to think about his work in the Marines as a fire-fighter, often being able to almost hear the fire's sound and feel the associated heat.  The clinician, however, observed that the Veteran expressed interest in beginning Prolonged Exposure Therapy ("PET") to target his PTSD symptoms.  In November 2007, he attended his first session of PET.  At that time, he identified his experienced as a fire-fighter as the targeted trauma.  The clinician noted that he was adequately-groomed, pleasant and cooperative, with speech of a normal rate and rhythm.  There were no indications of active psychosis, delusions or paranoia, and the Veteran did not endorse active suicidal or homicidal ideations.  Judgment and insight were intact.  No formal testing was performed, and a GAF score was not assigned.  

The Veteran's VA treatment records reveal that he continued with individual psychotherapy and PET in 2008.  These records indicate that the Veteran was beginning to make progress with a slight reduction in some of his PTSD symptoms through regular exercise.  He also continued the deep breathing exercises he learned in PET, which helped reduce his anxiety level.  During a May 2008 individual psychotherapy session, the clinician noted that since completing PET in February, he reported a reduction in overall anxiety and agitation, specifically in regards to thoughts or news about fires.  He also reported being able to shop for groceries and drive on the freeway with less agitation, although he reported that he still did not enjoy these activities.  He also reported that he had a new girlfriend in South America that he planned to marry as soon as her fiancé visa was approved.  He added that he had recently taken a trip to visit her, and that they enjoyed their time together.  The clinician noted that since the Veteran had completed all of his core PCT and PET treatment, the plan was to follow-up with individual maintenance therapy in two months.   

In August 2008, the Veteran attended a PCT session and reported that he had recently gotten married and his new wife and her daughter were living with him.  He said that he now noticed an increase in his depression when he was alone.  However, he noted that his medications helped with his mood and prevented him from yelling at people in the grocery store.  He added that his mood was good after going to the gym, but by 3:00PM, he began to feel depressed again.  He also reported that he was experiencing good results in reducing his anxiety through his breathing exercises.  Regarding his sleep, he said he was still getting eight hours with medication, but denied nightmares.  He also said that his appetite and energy level were better, although concentration still proved difficult.  He continued to endorse exaggerated startle response and hypervigilance, but denied suicidal ideations.  The clinician noted that, although the Veteran desired to reduce his medication intake, when he tried to taper down, he experienced an increase in his depression, anxiety and insomnia.  The Veteran's assigned GAF score was 59, reflective of moderate symptoms.  

By December 2008, however, during a general annual psychiatric evaluation, the Veteran described his depressive symptoms as "bad," saying "I can't shake it."  He said that fire season was especially disturbing to him, and he slept with his window open at night in order to be alerted if there was a fire at night.  He added that such triggers as lights and car blinkers reminded him of fire.  The clinician notes also indicate that he reported that he lived alone with his dog and two cats, without any mention of his wife.  

In February 2009, the Veteran reported to his VA therapist that, if it were not for his myriad of psychotropic medications, he would probably unintentionally hurt someone at his security job at the mall; he said that these medicines helped to keep him calmer.  In March 2009, he told his PCT therapist that his new wife and step-daughter had moved back to South America in November 2008 after his step-daughter failed to acclimate well to her new environment.  However, he said that his wife planned to return soon, and he coping well with their long-distance relationship.  Again, he indicated that his PTSD medications helped him, and said that, without them, he would be in jail.  During the evaluation, he was noted to be neatly-dressed with fair grooming, and was cooperative without evidence of psychomotor agitation or slowing.  He speech rate, inflection and volume were normal, while his mood was dysphoric and his affect was slightly flat.  He denied suicidal or homicidal ideations, as well as audio and visual hallucinations.  Insight and judgment were both found to be adequate.

The treatment records show no substantive changes in the Veteran's PTSD symptomatology through May 7, 2009.

Based on a review of the evidence of record, the Board finds that, for the period October 3, 2005 (the date upon which the RO received the Veteran's letter claiming to have experienced an increased in PTSD symptomatology) through May 7, 2009, the criteria for a disability rating in excess of 30 percent for PTSD were not met.  In this regard, the Board noted that the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to depressed mood, anxiety, anger and irritability, mild sleep disturbances, occasional nightmares, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The VA treatment records show that, during this period, although the Veteran's PTSD symptoms occasionally increased and reflected the difficulties he was experiencing (especially those related to his occupation, as noted during the April 2006 VA examination), by May 2008, he had reported a reduction in his overall anxiety and agitation, specifically relating to his primary stressor, thoughts or news about fires.  By August 2008, he reported that he had gotten married, was getting a full night's sleep, denied experiencing nightmares, and reported increased energy and motivation.  In addition, his assigned GAF scores during this period ranged from 53 to 59, reflective of moderate symptomatology.  

The Board further notes that, despite an increase in his PTSD symptomatology in December 2008, which appeared to be related to his wife's return to South America, his symptoms still did not meet the criteria for a rating of 50 percent during this period, as there was no evidence of circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment or impaired abstract thinking.  Moreover, although the Veteran was noted to have continuing difficulties with disturbances of mood and motivation and in establishing and maintaining effective work and social relationships, the Court has held that the use of the phrase "such symptoms as," in 38 C.F.R. § 4.130, demonstrates that the symptoms after that phrase are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  This phrase, followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms contemplated for each rating, particular to each veteran and disorder, and the effect of those symptoms on the claimant's occupational and social life.  Id.  As such, based on the majority of symptoms shown during this period, the Board finds that the symptoms from the Veteran's PTSD and the level of occupational and social impairment were most consistent with the current 30 percent rating.  

Accordingly, and based on this evidentiary posture, the Board concludes that, for the period October 3, 2005 through May 7, 2009, the criteria for a disability rating in excess of 30 percent disabling for the Veteran's PTSD were not met. 

C.  Entitlement to an evaluation in excess of 50 percent for PTSD for the period May 8, 2009 forward. 

Treatment records reveal that, on May 8, 2009, the Veteran was seen in the VAMC San Diego psychiatry emergency room (based on a referral from his psychotherapist) for an evaluation for admission.  He reported feeling very depressed with concerns that he would hurt someone.  Although he said that he did not actively look for a fight, he said he felt acutely vulnerable to losing his temper and causing harm to others should he be approached in a way that he found objectionable.  He gave an example of being bumped in the hall or having road rage.  The examiner noted, however, that he was not acutely homicidal.  He further reported having constant vivid memories and nightmares of the events when he was fire-fighting in the Pacific-Northwest and when he had to take refuge under his fire black to avoid being hurt or killed.  It was noted that he was perhaps psychotically preoccupied with fires, especially fires that were occurring at the time in Santa Barbara, California and Australia.  The Veteran denied being suicidal or homicidal ideations, as he said he did not want to end up in a "hotter hell than the one I'm in now."  The examiner, however, noted that he reported a belief that demons had followed him down to San Diego from Washington State.  

The Veteran was subsequently admitted to the inpatient psychiatric ward.  At that time, he reported experiencing flashbacks of his work as a fire-fighter 4-5 times per week consisting of hallucinations, including the smell of smoke, the sound of flames and trees falling, the sight of trees exploding, and occasional voices saying "we're coming to get you."  He said that, when he would feel such an episode coming on, he would remove himself from public situations, as he felt that he might not be able to control his violent impulses.  He also related nighttime episodes where he would find himself hiding under his blanket and flashing back to the times when he was under a fire blanket.  It was noted that these symptoms were worsened by the fires then occurring in Santa Barbara.  The Veteran cited decreased mood and energy as his predominant symptoms, as well as feeling os irritability, guilt, psychomotor retardation and decreased concentration.  He denied changes in sleep or appetite.  Treatment records show that he was hospitalized from May 8 to May 19, 2009; his assigned GAF scores during this period ranged from 30 to 40, with an average of 35, some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. 

In July 2009, the Veteran was again voluntarily admitted to the VAMC for psychiatric treatment, where he remained for six days.  He reported that he had experienced suicidal ideation, but no actual intent.  At that time, mental status evaluations found him to be casually-dressed and well-groomed with a depressed mood and constricted affect.  He denied suicidal or homicidal ideations and his cognition was grossly intact.  He was also found to be pleasant and cooperative with good eye-contact and speech of normal rate, volume and rhythm.  His thought process was goal-directed and insight and judgment were both fair.  He denied suicidal or homicidal ideations, audio and visual hallucinations and delusions.  His GAF scores during this period averaged 35.  He was diagnosed with PTSD and recurrent major depressive disorder.
  
In August 2009, the Veteran was afforded a third PTSD evaluation.  At that time, despite his reporting that he was still experiencing the same generally symptomatology he endorsed during his VA hospitalizations, including depression and extreme irritation and anger, the examiner concluded that he did not meet the criteria for PTSD, including a lack of a stressor, but rather had major, recurrent depression with psychotic features.  The examiner assigned a GAF score between 45-50.

In May 2010, the RO sent the Veteran's claims folder for an independent opinion by a QTC clinician.  The clinician noted that he reviewed the complete claims folder, including the August 2009 VA examiner's opinion, and opined that, according to the DSM-IV, the Veteran did in fact meet the criterion A for a diagnosis of PTSD.  Specifically, he noted that the Veteran had undergone an extremely severe period of firefights in 1994, which had exposed him to danger and forced him to seek shelter under his fire blanket in order to save his life.  He further noted that his symptoms included anger, isolation, road rage, irritability, anxiety, nightmares and crying spells.  He concluded that the Veteran had PTSD as well as major depressive disorder and noted that, even if he did not meet the criteria for PTSD at the time of the August 2009 examination (as a result of many years of psychotherapy), it did not mean that he did not meet the criteria at some point in the past.  He specifically cited examples during the August 2009 examination, in which the Veteran reported feeling as though he were being targeted and followed, which clearly showed the additional symptom of suspiciousness.  He noted that this suspiciousness was most likely caused by his PTSD, depression or both, but did not change his prior diagnosis of PTSD.  

During the January 2011 hearing before the Board, the Veteran reported that he was experiencing nightmares, concentration problems, memory loss, panic attacks 2-3 times per week, hypervigilance, "shadows" at night, and suspiciousness.  He also said that he had undergone three marriages and divorces, which indicates that his recent marriage in 2008 had failed.

Based on a review of the aforementioned evidence of record, the Board finds that, for the period May 9, 2009 forward, the symptoms of the Veteran's PTSD more closely approximated the criteria of a 70 percent disability evaluation and no more.  As shown by the treatment reports, during this period, his PTSD has been manifested by depressed mood, anxiety, anger and irritability, chronic sleep impairment with insomnia and nightmares, disturbances of motivation and mood,  hallucinations, danger of hurting others, suspiciousness and avoidance of people, decreased ability to concentrate, suicidal ideation, flashbacks, panic attacks more than once a week, intrusive daytime thoughts, impaired impulse control, difficulty in adapting to stressful circumstances (including a work setting), an inability to function appropriately and effectively, and an inability to establish and maintain effective relationships.  In addition, during this period, he has been hospitalized twice for extreme anger and concern that he might harm someone, and his GAF scores have averaged 35, which in his case has been demonstrated by major impairment in several areas, such as work family relations, thinking, and mood.  

Although the Board observes that the Veteran has not met all of the criteria necessary for a 70 percent PTSD evaluation during this period, as discussed above, the symptoms listed in the rating criteria of 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, supra.  Thus, the Board is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  

With regard to assigning a higher disability rating, the Board concludes that the criteria for a 100 percent disability rating have not been met at any time during this portion of the period on appeal.  In this regard, the Board observes that the treatment records fail to demonstrate such symptoms as gross impairment in thought processes or communication, grossly inappropriate behavior, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  Moreover, although the Board recognizes, as discussed above, that the Veteran has demonstrated occasional delusions and occasionally has expressed thoughts of harming others, he has never been shown to have persistent delusions or be in persistent danger of harming others.  In addition, the treatment records show that, even during his periods of hospitalization, he was still shown to be clean and well-groomed without evidence of total occupational or social impairment.  

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), a regulation addressing "extra-schedular" evaluation.  However, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established rating criteria shows that the rating criteria adequately describe the Veteran's symptomatology and disability level.  Although, as noted above, the Veteran has been hospitalized twice during this period, there is no unusual clinical picture presented, nor any other factor which takes the Veteran's disability outside of the usual rating criteria.  Thus, the Board finds that, for this period, the requirements for referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  

Finally, in this case, the Veteran had reported that, as a result of his PTSD, he is unable to work.  See Board hearing transcript, January 2011.  As will be discussed in greater detail below, this raises the issue of TDIU, which will be addressed in the REMAND portion of the decision.  


ORDER

For the period June 27, 2004 to October 2, 2005, an initial evaluation of 30 percent, and no more, is granted, subject to the laws and regulations governing the payment of monetary awards.

For the period October 3, 2005 to May 7, 2009, an evaluation in excess of 30 percent for PTSD is denied. 

For the period May 8, 2009 forward, an evaluation of 70percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.





REMAND

The Veteran contends that, as a result of PTSD and his other service-connected disabilities, he is totally unemployable.  He has therefore raised the issue of a total disability rating for compensation based on individual unemployability ("TDIU").  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of a medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  The Court recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  

Here, the Board has adjudicated the claim for a higher initial rating for PTSD but there remains a question as to the effect of all the service-connected disabilities on the Veteran's ability to maintain employment.  

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially-gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010). Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

Here, the record indicates that the Veteran is currently unemployed.  While the appellant has been afforded several VA examinations pursuant to his claim of entitlement to an increased rating for PTSD, an opinion as to his unemployability and the effect of his service-connected disabilities on his employability was not rendered.  The Board therefore finds that the appellant should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially-gainful employment as a result of his service-connected PTSD and/or other service-connected disabilities.    

Accordingly, this matter is REMANDED for the following action:

1.  Ensure VCAA compliance and afford the Veteran the opportunity to submit additional evidence the claim for TDIU.

2.  Copies of updated VA treatment records, if any, should be obtained and added to the claims folder.  Any negative reply should also be added to the claims folder.

3.  The RO/AMC should then schedule the Veteran for an appropriate VA examination to determine the effect of all of his service-connected disabilities on his employability.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant is unable to secure or maintain substantially-gainful employment solely as a result of his service-connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions expressed.

4.  Thereafter, if upon completion of the above action the claim is denied, the Veteran and his representative should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


